Citation Nr: 9911099	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  97-33 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability evaluation for a 
scar, residuals of a lacerated left hand.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from April 1964 to April 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in March 1997, by the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).  The appellant subsequently relocated 
his residence to Altamonte Spring, Florida, and the St. 
Petersburg RO assumed jurisdiction over this case.

During the pendency of this appeal, a compensable disability 
evaluation was granted for atrophy, left upper extremity 
effective from June 4th, 1996.  The appellant, in 
correspondence received at the RO in November 1998, indicated 
that he was satisfied with the 10 percent disability 
evaluation.  Accordingly, the appeal for an increased 
disability evaluation for atrophy, left upper extremity is 
deemed to be satisfied and will not be further addressed in 
this decision.



FINDING OF FACT

The left hand scar is manifested by a 3 centimeter (cm.) scar 
over the posterior aspect of the left thumb with complaints 
of numbness and pain and is well-healed and nontender on 
objective examination without evidence of any functional 
impairment. 


CONCLUSION OF LAW

The criteria for a compensable disability evaluation for a 
scar of the left hand are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Diagnostic 
Code 7805 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the appellant's claim for a 
compensable disability evaluation for his scar of the left 
hand is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Specifically, his allegations that 
the disability has increased in severity since the last time 
it was evaluated by VA is deemed sufficient to well ground 
the claim.  See Proscelle v. Derwinski, 2 Vet.App. 629, 632 
(1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).

In May 1995, the Board denied the appellant's claim for a 
compensable disability evaluation for scar, left hand.  At 
that time, the Board found that the appellant's residuals of 
a lacerated left hand were manifested by a well-healed, 
nontender, non-adherent scar over the volar aspect of the 
left hand.  It was noted that the only appreciable residuals 
of the laceration other than the well-healed scar was the 
presence of a slight decrease in strength of the left thumb 
and a subjective report of decreased sensation around the 
left thenar eminence.  The evidence of record further 
demonstrated that the appellant had full opposition of his 
left thumb to his remaining fingers, his strength at the left 
wrist was 5/5 for flexion, extension, radial and ulnar 
deviation and was equal to that of the right hand with full 
range of motion of all fingers of the left hand including the 
thumb.  

Careful review of the evidence of record submitted after the 
Board's May 1995 decision does not document any change in the 
appellant's left hand scar to include any objective findings 
of compensable functional impairment.  On VA examination in 
January 1997, a 3 cm. scar was noted over the posterior 
aspect of the left thumb.  In the diagnosis, it was noted 
that there was a remote laceration to the left hand with 
normal muscle strength and full joint motion.  In May 1998, 
on VA examination, the examiner noted a scar on the radial 
border of the appellant's thumb thenar and 
metacarpophalangeal joint area which was approximately 4 cm. 
long.  A second scar was noted over the volar aspect 
radially, on the wrist near the flexor carpal radialis area.  
The scars were well-healed and nontender.  No functional 
impairment attributable to the scar(s) was noted and the 
diagnosis was scars, left thumb, wrist and index finger, 
well-healed.

As noted above, the appellant's scar of the left hand is 
rated as a noncompensable disability pursuant to Diagnostic 
Code 7805.  To establish entitlement to a compensable 
evaluation under Code 7805, there must be evidence of 
limitation of function of the body part affected by the scar.  
Other potentially applicable Codes include 7804 which 
provides for a 10 percent evaluation for scars which are 
tender and painful on objective demonstration.  Code 7803 
provides for a 10 percent evaluation where the scars are 
found to be poorly nourished with repeated ulceration.  When 
viewed in light of the evidence of record as summarized 
above, the undersigned concludes that the preponderance of 
the evidence is against entitlement to a compensable 
disability evaluation for the left hand scar.  The 
appellant's reports of symptoms consisting of numbness and 
pain at the scar site are deemed to be credible and have been 
carefully considered.  However, the objective medical 
evidence of record does not establish any tenderness, pain or 
functional impairment attributable to the scar or any other 
basis for a compensable disability evaluation.  

In this regard, the Board notes that the RO assigned a 10 
percent disability evaluation for the appellant's service-
connected atrophy, left upper extremity in October 1998.  
This disability evaluation is noted to contemplate symptoms 
including upper extremity weakness, decreased sensation in 
the distribution of the superficial branch of the radial 
nerve and weakness in the thenar muscles.

In view of the above and the absence of objective evidence to 
attribute any functional impairment or other compensable 
disability to the left hand scar, entitlement to a 
compensable disability evaluation has not been shown.  The 
evidence in this case has been found to weigh against the 
appellant's claim and as such, the doctrine of the benefit of 
the doubt is not for application. 


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

